DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of the cancellation of claim 27 and amendment to claim 28, the rejection under 35 USC 101 is withdrawn.
In light of the cancellation of claim 27 and argument with respect to claim 28, the rejection under 35 USC 112 is withdrawn.
Applicant’s arguments with respect to claims 1,7,14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection, necessitated by amendment, are presented below based upon the newly discovered teachings of Jiang (US 2021/0185622).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-9, 11, 13-15, 17, 19-22, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2017/049486, Yang hereafter, all citations based upon EP 3,343,988 as it is the English equivalent of the international application) in view of Jiang (US 2021/0185622).
RE claims 1, 14 and 28, Yang discloses a method performed by a user equipment, UE, and the UE itself for handling communication in a wireless communications network (Paragraphs 77-78, a terminal device 401), a non-transitory computer-readable storage medium (Paragraphs 57, 91-100, and 193-196), the method comprising and UE configured to: transmit a power headroom report, PHR, of a serving cell to a radio network node the PHR of the serving cell comprises a first indication indicating presence of a first type of power headroom, PH, of a first carrier in the PHR of the serving cell, and the first type is referring to an uplink reference signal, RS, transmission power (Paragraphs 91-94) and wherein the PHR of the serving cell further comprises a second indication indicating presence of a PH of a second type of a second carrier of the serving cell, wherein the second type is referring to a user data transmission power (Paragraphs 91 and 95-100).
Yang does not explicitly disclose the first indication and the second indication are in a preconfigured order in the PHR of the serving cell, the UE is configured by the radio network node such that the first carrier is a new radio uplink carrier and the second carrier is a supplementary uplink, SUL, carrier, and are placed in a fixed order regardless of physical uplink shared channel, PUSCH, and a placement order of PH is determined based on a type of the carrier in which a PH triggered due to the transmission of the NR carrier is placed first, and a PH triggered due to the transmission on the SUL carried is placed second.
However, Jiang teaches  the first indication and the second indication are in a preconfigured order in the PHR of the serving cell, the UE is configured by the radio network node such that the first carrier is a new radio uplink carrier and the second carrier is a supplementary uplink, SUL, carrier, and are placed in a fixed order regardless of physical uplink shared channel, PUSCH, and a placement order of PH is determined based on a type of the carrier in which a PH triggered due to the transmission of the NR carrier is placed first, and a PH triggered due to the transmission on the SUL carried is placed second (Paragraphs 119-122 and Figure 16 teach a Power Headroom Report in a situation in which primary and secondary cells are configured with supplementary uplink carriers. The PH calculation types being Type 1 or Type 3. However, of note is the order in which the PH occurs for each carrier type in this PHR. The PCell, the primary cell carrier, occurs before a PsCell, the secondary cell carrier. These two are followed by two other PCell carrier values and then two PsCell carrier values before finally the Scell which according to paragraph 108 are “a non-special cell SCell, that is, a serving cell other than the PCell and PsCell.” This is taken to mean the SCell is the supplementary uplink carriers. Further, at least paragraphs 3-5 provide the basis for interpreting the PCell as being one of a New Radio uplink carrier as it is configured with a supplementary uplink carrier the SCell. Finally, the teachings merely state the each cell may be configured with a PUSCH. However, there is no teaching which shows the order of each PH value is affected by this. As such, this is a teaching in which the order is set, “regardless of physical uplink shared channel.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and UE of Yang with the teachings of Jiang in order to provide for the reporting of multiple uplink carriers.
RE claims 2 and 15, Yang in view of Jiang discloses the method according to claim 1 and the UE according to claim 14 as set forth above. Note that Yang further discloses receiving configuration data indicating whether the UE is enabled to report the type of PH or not (Paragraphs 62-66 and 97-98).
RE claims 4 and 17, Yang in view of Jiang discloses the method according to claim 1 and the UE according to claim 14 as set forth above. Note that Yang further discloses wherein the first indication and/or the second indication are comprised in a subheader of medium access control, MAC, control element (Paragraphs 97-98).
RE claims 6 and 19, Yang in view of Jiang discloses the method according to claim 1 and the UE according to claim 14 as set forth above. Note that Yang further discloses wherein the first type is a type 3 referring to a sounding reference signal, SRS, transmission power and the second type is a type 1 referring to the user data transmission power (Paragraphs 78, 99-100).
RE claims 7 and 20, Yang discloses a method performed by a radio network node, and the radio network node itself, for handling communication in a wireless communications network, the method comprising and network node configured to: transmit a power headroom report, PHR, of a serving cell to a radio network node the PHR of the serving cell comprises a first indication indicating presence of a first type of power headroom, PH, of a first carrier in the PHR of the serving cell, and the first type is referring to an uplink reference signal, RS, transmission power  (Paragraphs 91-94) and wherein the PHR of the serving cell further comprises a second indication indicating presence of a PH of a second type of a second carrier of the serving cell, wherein the second type is referring to a user data transmission power (Paragraphs 91 and 95-100); and estimating a transmission power status of the UE based on at least one of the first and second type of PH in the PHR of the serving cell (Inherent in the art as this is the purpose of Power Headroom Reporting).
Yang does not explicitly disclose the first indication and the second indication are in a preconfigured order in the PHR of the serving cell, the UE is configured by the radio network node such that the first carrier is a new radio uplink carrier and the second carrier is a supplementary uplink, SUL, carrier, and are placed in a fixed order regardless of physical uplink shared channel, PUSCH, and a placement order of PH is determined based on a type of the carrier in which a PH triggered due to the transmission of the NR carrier is placed first, and a PH triggered due to the transmission on the SUL carried is placed second.
However, Jiang teaches the first indication and the second indication are in a preconfigured order in the PHR of the serving cell, the UE is configured by the radio network node such that the first carrier is a new radio uplink carrier and the second carrier is a supplementary uplink, SUL, carrier, and are placed in a fixed order regardless of physical uplink shared channel, PUSCH, and a placement order of PH is determined based on a type of the carrier in which a PH triggered due to the transmission of the NR carrier is placed first, and a PH triggered due to the transmission on the SUL carried is placed second (Paragraphs 119-122 and Figure 16 teach a Power Headroom Report in a situation in which primary and secondary cells are configured with supplementary uplink carriers. The PH calculation types being Type 1 or Type 3. However, of note is the order in which the PH occurs for each carrier type in this PHR. The PCell, the primary cell carrier, occurs before a PsCell, the secondary cell carrier. These two are followed by two other PCell carrier values and then two PsCell carrier values before finally the Scell which according to paragraph 108 are “a non-special cell SCell, that is, a serving cell other than the PCell and PsCell.” This is taken to mean the SCell is the supplementary uplink carriers. Further, at least paragraphs 3-5 provide the basis for interpreting the PCell as being one of a New Radio uplink carrier as it is configured with a supplementary uplink carrier the SCell. Finally, the teachings merely state the each cell may be configured with a PUSCH. However, there is no teaching which shows the order of each PH value is affected by this. As such, this is a teaching in which the order is set, “regardless of physical uplink shared channel.”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and radio network node of Yang with the teachings of Jiang in order to provide for the reporting of multiple uplink carriers.
RE claims 8 and 21, Yang in view of Jiang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses using  the estimated transmission power status in modulation coding scheme, MCS, selection, rank adaption and/or power control at the radio network node of respective carrier (Paragraph 96).
RE claims 9 and 22, Yang in view of Jiang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses transmitting configuration data indicating whether the UE is enabled to report the type of PH or not (Paragraphs 62-66 and 97-98).
RE claims 11 and 24, Yang in view of Jiang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses wherein the first indication and/or the second indication are comprised in a subheader of medium access control, MAC, control element (Paragraphs 97-98).
RE claims 13 and 26, Yang in view of Jiang discloses the method according to claim 7 and the radio network node according to claim 20 as set forth above. Note that Yang further discloses wherein the first type is a type 3 referring to a sounding reference signal, SRS, transmission power and the second type is a type 1 referring to the user data transmission power (Paragraphs 78, 99-100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461